HVM -/r
                                   ELECTRONIC RECORD




COA #         02-14-00041-CR                       OFFENSE:        1


              Dezmone Pinkston v. The State of
STYLE:        Texas                                COUNTY:         Tarrant

COA DISPOSITION:          AFFIRMED                 TRIAL COURT:    Criminal District Court No. 3


DATE: 03/19/15                       Publish: NO   TC CASE #:      1329761D




                            IN THE COURT OF CRIMINAL APPEALS



             Dezmone Pinkston v. The S tate of
STYLE:       Texas

                                        Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                     DATE:

             R&F^tzD                                    JUDGE:

DATE:           O^/Zfllf                                SIGNED:                           PC:

JUDGE:         f^A. LMsl^X                              PUBLISH:                         DNP:




         '

                                                                                           MOTION FOR

                                                     REHEARING IN CCA IS:

                                                     JUDGE:




                                                                              ELECTRONIC RECORD